DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.
Claims 1 and 9 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A dialogue apparatus comprising: 
a display unit; 
an external communication robot capable of having a dialogue to conduct the dialogue with a user; 
a first dialogue control unit configured to display a first character on the display unit and simulate a speech function of the external communication robot;  
a second dialogue control unit configured to display a second character on the display unit and conduct the dialogue so as to mediate the dialogue between the user and the first dialogue control unit; and 
a transmission unit configured to transmit, to the external communication robot, dialogue information about the dialogue conducted by the first dialogue control unit and the second dialogue control unit, wherein: the first dialogue control unit controls the first character to conduct the dialogue with the user when the user is present in a first environment where the external communication robot is not present, and the external communication robot conducts the dialogue with the user when the user is present in a second environment where the external communication robot is present.
Funazukuri (US 2018/0366121) teaches a communication device including: an utterance acquisition part configured to acquire an utterance of a user to a character; an information acquisition part configured to acquire information different from the utterance; a voice generation part configured to generate a response voice to be emitted by the character based on a content of the utterance acquired by the utterance acquisition part; and an expression generation part configured to generate a response expression to be expressed by a face portion of the character based on the content of the utterance acquired by the utterance acquisition part, wherein when the information is acquired from the information acquisition part, the expression generation part generates the response expression using the information together with the content of the utterance, the response expression generated when the information is acquired being different from a response expression generated when the information is not acquired.
However, Funazukuri does not teach the invention as claimed, especially a transmission unit configured to transmit, to the external communication robot, dialogue information about the dialogue conducted by the first dialogue control unit and the second dialogue control unit, wherein: the first dialogue control unit controls the first character to conduct the dialogue with the user when the user is present in a first environment where the external communication robot is not present, and the external communication robot conducts the dialogue with the user when the user is present in a second environment where the external communication robot is present.
Huang (US 2019/0077009) teaches a method for robot interaction, preferably including: receiving a user input, determining a robot-associated response based on the user input, and presenting the robot-associated response. A system, preferably including: a robot, a conversation client, and a response module.
However, Huang does not teach the invention as claimed, especially a transmission unit configured to transmit, to the external communication robot, dialogue information about the dialogue conducted by the first dialogue control unit and the second dialogue control unit, wherein: the first dialogue control unit controls the first character to conduct the dialogue with the user when the user is present in a first environment where the external communication robot is not present, and the external communication robot conducts the dialogue with the user when the user is present in a second environment where the external communication robot is present.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675